Citation Nr: 1805890	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  07-22 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disability manifested by the necessity of vitamin B-12 injections, to include homocysteinemia. 

2.  Entitlement to service connection for degenerative joint disease of the right knee. 

3.  Entitlement to service connection for degenerative joint disease of the left knee. 

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to a date earlier than February 19, 2008, for the grant of service connection for radiculopathy of the right lower extremity.  

6.  Entitlement to an effective date earlier than September 20, 2013, for the grant of service connection for radiculopathy of the left lower extremity.

7.  Entitlement to an effective date earlier than September 20, 2013, for the grant of service connection for radiculopathy of the left upper extremity.

8.  Entitlement to an increased initial rating for a cervical spine disability currently rated as 20 percent disabling prior to May 9, 2016, and 30 percent thereafter.  

9.  Entitlement to an increased initial rating for a lumbar spine disability, currently rated as 10 percent disabling prior to February 19, 2008, 20 percent disabling from February 19, 2008, and 40 percent disabling from May 9, 2016.  

10.  Entitlement to an increased initial rating for a right shoulder disability, currently rated as 10 percent disabling prior to May 9, 2016, and 30 percent thereafter.  

11.  Entitlement to an increased initial rating for a right hip disability, currently rated as 10 percent disabling. 

12.  Entitlement to an increased initial rating for right knee retropatellar pain syndrome, currently rated as 10 percent disabling prior to May 9, 2016 and 20 percent disabling thereafter. 

13.  Entitlement to an increased initial rating for left knee retropatellar pain syndrome, currently rated as 10 percent disabling. 

14.  Entitlement to an increased initial rating for bilateral plantar fasciitis, currently rated as 10 percent disabling prior to May 19, 2016 and 30 percent thereafter.  

15.  Entitlement to an increased initial rating for right lower extremity radiculopathy, currently rated as 10 percent disabling prior to September 20, 2013, 20 percent disabling from September 20, 2013, and 40 percent disabling from May 9, 2016.  

16.  Entitlement to an increased initial rating for left lower extremity radiculopathy, currently rated as 20 percent disabling prior to May 9, 2016 and 40 percent thereafter.  

17.  Entitlement to an increased initial rating for left upper extremity radiculopathy, currently rated as 20 percent disabling prior to May 9, 2016 and 30 percent disabling thereafter.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to April 1985 and from April 1986 to October 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and January 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2012, the Board remanded the appeal to afford the Veteran a Board hearing.  

In June 2015, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file. 
In a September 2015 decision, the Board denied entitlement to service connection for a thumb disability and residuals of a fractured left ankle.  The Board also denied an increased rating for the right hip disability and granted an increased rating for a left ankle disability.  The Board remanded the issues of entitlement to service connection for a left shoulder disability, right elbow disability, degenerative joint disease of the right knee, degenerative joint disease of the left knee, right ankle disability, vitamin B-12 deficient anemia, and migraine headaches; and entitlement to an increased initial rating for a cervical spine disability, left upper extremity radiculopathy, a lumbar spine disability, right lower extremity radiculopathy, left lower extremity radiculopathy, right knee retropatellar pain syndrome, left knee retropatellar pain syndrome, bilateral plantar fasciitis, and a right shoulder disability for further development.   

In a February 2017 rating decision, the RO granted service connection for migraine headaches, a right ankle disability and a right elbow disability.  As these are considered full grants of the benefits sought on appeal, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The RO also granted increased ratings for the Veteran's lumbar spine disability, cervical spine disability, right shoulder disability, plantar fasciitis, and radiculopathy of the bilateral lower extremities and left upper extremity and retropatellar pain of the right knee, effective May 9, 2017.  As these increases are not considered full grants of the benefits sought on appeal, the issues are still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran subsequently appealed the September 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 2017 Memorandum Decision, the Court vacated the portion of the Board decision that denied entitlement to an increased rating for a right hip disability and remanded the issue for compliance with the terms of the Court's decision.  The Board notes that the issues remanded in the September 2015 Board decision have also been returned to the Board for adjudication.  

The Board acknowledges that the Veteran filed a claim for entitlement to service connection for vitamin B-12 deficient anemia.  However, based on the evidence of record, the issue has been recharacterized as seen on the title page.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The issues of entitlement to increased ratings for the right shoulder, right hip, bilateral knees and plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's homocysteinemia clearly and unmistakably existed prior to the Veteran's active service.

2.  It is not clearly and unmistakably shown that the Veteran's preexisting homocysteinemia was not aggravated beyond its natural progression during his active service.

3.  The Veteran does not have a current diagnosis of degenerative joint disease of the right knee.

4.  The Veteran does not have a current diagnosis of degenerative joint disease of the left knee.  

5.  The Veteran does not have a current diagnosis of a left shoulder disability.  

6.  The Veteran separated from service on October 31, 2005.  

7.  The Veteran filed a claim for service connection for a cervical spine disability and lumbar spine disability on June 1, 2005.  

8.  There is objective diagnostic evidence of right lower extremity radiculopathy beginning January 9, 2006.  

9.  There is objective, diagnostic evidence of left lower extremity radiculopathy beginning January 9, 2006.  

10.  There is objective diagnostic evidence of left upper extremity radiculopathy beginning January 9, 2006.  

11.  For the entire appeal period, the Veteran's neck disability more nearly approximated painful limitation of forward flexion to 15 degrees or less without ankylosis or incapacitating episodes having a total duration of at least four weeks in the previous 12 months.

12.  For the entire appeal period, the Veteran's low back disability more nearly approximates painful limitation of forward flexion to 30 degrees or less without ankylosis or incapacitating episodes having a total duration of at least four weeks in the previous 12 months.

13.  For the entire appeal period, the Veteran's radiculopathy of the right lower extremity more nearly approximates moderately severe incomplete paralysis without muscle atrophy or complete paralysis.  

14.  For the entire appeal period, the Veteran's radiculopathy of the left lower extremity more nearly approximates moderately severe incomplete paralysis without muscle atrophy or complete paralysis.  

15.  For the entire appeal period, the Veteran's radiculopathy of the left upper extremity has been manifest by moderate incomplete paralysis without more than wholly sensory involvement.  




CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for homocysteinemia are met.  38 U.S.C. §§ 1110, 1111 (2012); 38 C.F.R. §§ 3.303, 3.306 (2017).

2.  The criteria for a grant of service connection for degenerative joint disease of the right knee have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

3.  The criteria for a grant of service connection for degenerative joint disease of the left knee have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

4.  The criteria for a grant of service connection for a left shoulder disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

5.  The criteria for an effective date of January 9, 2006 for the grant of service connection for radiculopathy of the right lower extremity have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

6.  The criteria for an effective date of January 9, 2006 for the grant of service connection for radiculopathy of the left lower extremity have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

7.  The criteria for an effective date of January 9, 2006, for the grant of service connection for radiculopathy of the left upper extremity have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

8.  For the entire appeal period, the criteria for a 30 percent rating, but not higher, for a neck disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243 (2017).

9.  For the entire appeal period, the criteria for a 40 percent rating, but not higher, for a low back disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243 (2017).

10.  For the entire appeal period, the criteria for a 40 percent rating, but not higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102 4.1, 4.3, 4.7, 4.120, 4.124, 4.124a, Diagnostic Codes 8620 (2017).

11.  For the entire appeal period, the criteria for a 40 percent rating, but not higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102 4.1, 4.3, 4.7, 4.120, 4.124, 4.124a, Diagnostic Codes 8620 (2017).

12.  For the entire appeal period, the criteria for a rating of 30 percent, but not higher, under Diagnostic Code 8611 for radiculopathy of the left upper extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102 4.1, 4.3, 4.7, 4.120, 4.124, 4.124a, Diagnostic Codes 8599-8714, 8611 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  Here, neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361   (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran was afforded VA examinations in August 2005, February 2008, September 2013 and May 2016.  The Board notes that at the June 2015 Board hearing, the Veteran's representative asserted that the August 2005 VA examination was inadequate.  The Veteran asserted that he told the examiner not to push against him because he was spastic.  He reported that the examiner did not believe him.  He reported that the examiner pushed against his foot and his foot responded back with kicking him in the chest.  The Veteran reported that the examination was pretty much over after that.  He reported that the examiner told him to get off the table, get dressed and meet him out in the waiting room.  The Board also notes that in Correia v. McDonald, 28 Vet. App 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  The Board also acknowledges that the August 2005 VA examiner did not conduct repetitive use testing.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

However, in this case, the Veteran is currently in receipt of the highest rating possible based on range of motion for his neck disability and low back disability.  Additionally, in order for the Veteran to be entitled to higher ratings the Veteran must have ankylosis and as will be discussed below, there is no evidence that the Veteran has ankylosis.  The Board also finds that the VA examiners conducted clinical evaluations, interviewed the Veteran and described the Veteran's disabilities in sufficient detail so that the Board's evaluation is an informed determination in regards to the issues being decided herein.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 12 (2007).  Furthermore, the August 2005 VA examiner otherwise adequately addressed the nature, etiology and severity of the Veteran's claimed disabilities and provided sufficient rationale for his conclusions.  Id.   

The Board also finds that the RO has substantially complied with the September 2015 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Homocysteinemia

The Veteran contends that he has B-12 deficient anemia that is related to his military service.  

Service treatment records show that the Veteran received vitamin B-12 injections for anemia macrocytic vitamin B-12 deficiency in April 2004, May 2004, June 2004, August 2004, September 2004, October 2004, November 2004, December 2004, January 2005, February 2005, and March 2005.

The Veteran was afforded a VA examination in August 2005.  The Veteran reported problems with B-12 deficiency as early as 1992.  He reported that he started having monthly B-12 injections.  He reported that he was told that his B-12 deficiency anemia was stable and controlled at that time.  It was noted that he continued with B12 injections once a month.  It was noted that he was checked for his homocysteine levels and was told that his latest homocysteine levels were within normal limits.  The examiner diagnosed B-12 deficient anemia stable and homocysteine level stable based on the last blood test.  

The Veteran was afforded another VA examination in May 2016.  The examiner diagnosed homocysteinemia.  The examiner concluded that the claimed condition, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by the Veteran's military service.  The examiner noted a March 2004 service treatment record which noted "B-12 injection/Pt with homocysteinemia requires B-12 therapy".  The examiner also noted an April 2004 service treatment record that diagnosed homocysteinemia and noted that the Veteran was in for a B-12 injection.  The examiner explained that medical records reveal that the Veteran was diagnosed with homocysteinemia.  The examiner explained that the Veteran was having vitamin B-12 supplement for his treatment of homocysteinemia.  The examiner explained that based on the medical record, the Veteran does not have a B-12 deficiency.  The examiner explained that the Veteran is taking B-12 for his treatment of homocysteinemia.  

Based on the above, the Board finds that the Veteran does not have a current diagnosis of B-12 deficient anemia.  

The Board acknowledges the Veteran's assertions that he has B-12 deficient anemia.  However, the Veteran has not demonstrated the medical expertise necessary to provide such an opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).

The Board also acknowledges the Veteran's service treatment records and August 2005 VA examination that note B-12 deficient anemia.  However, the Board places more probative value on the May 2016 VA examination that concluded that the Veteran does not have B-12 deficient anemia but instead the B-12 injections are treatment for homocysteimemia.  The May 2016 VA examiner reviewed the evidence of record and provided a sufficient rationale for his conclusions.  

In regards to the Veteran's diagnosed homocysteimemia, a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304 (b).  

Here the Veteran's February 1986 service enlistment report of examination is absent of any relevant notations of defects or diagnosis.  As such, the presumption of soundness attaches.  
In this regards, the May 2016 VA examination clearly and unmistakably shows that the Veteran entered service with preexisting homocysteinemia.  Additionally, the May 2016 VA examination provides a competent and credible medical opinion that the Veteran's homocysteinemia was aggravated beyond its natural progression during his military service.  Thus, the presumption of soundness has not been rebutted.  

If VA fails to rebut the presumption of soundness under 38 U.S.C. § 1111, the Veteran's claim is one for service connection.  In this regards, the medical evidence of record is at least in relative equipoise as to whether the Veteran's currently diagnosed homocysteinemia is etiologically related to the homocysteinemia disability noted in service.  Therefore, reasonable doubt is resolved in favor of the Veteran and service connection for homocysteinemia is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2016) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Degenerative Joint Disease of the Bilateral Knees and Left Shoulder

The Veteran contends that he has degenerative joint disease of the bilateral knees and a left shoulder disability that are related to his military service.  

The Veteran's service treatment records are absent of a diagnosis of the left shoulder.  The Veteran's service treatment records are also absent of a diagnosis of degenerative joint disease of the bilateral knees.  December 1991, March 1993, and November 2004 knee x-rays were normal or negative.  June 2005 x-rays revealed normal knees and a normal left shoulder.  

The Veteran was afforded a VA examination in August 2005.  In regards to his left shoulder, the Veteran reported that he developed problems with strain on his left shoulder and he also attributed this problem as secondary to the same accident that injured his left shoulder in Korea.  He reported that he also hit his left shoulder on the ground but it was not as extensive as his right shoulder.  The Veteran reported that he was told that he had a left shoulder strain.  He reported that he was sent for physical strengthening and stretching exercises and responded adequately to this treatment.  After physical examination the examiner stated that there was no obvious problem with the left shoulder.  The examiner noted that x-rays of the shoulder were normal.  The examiner noted that no left shoulder condition was found.  

In regards to his knees, the Veteran reported that he developed problems with constant jarring of his knees bilateral.  He reported that he went to CTMC.  He reported that he was told that there was nothing wrong with his knees bilaterally other than typical bilateral knee RPPS, so he was issued knee stabilizers.  The Veteran reported that he had an x-ray done of the left knee and was told that he was developing degenerative arthritis of the left knee.  The examiner noted that the Veteran's left knee x-ray was within normal limits and his right knee x-ray was also within normal limits.  The examiner noted that degenerative changes of the right knee were not found.  

VA treatment records dated March 2006 to February 2017 show that the Veteran was treated for left shoulder pain and his service-connected bilateral knee disability.  The records are absent of any diagnosis of a left shoulder disability or of a diagnosis of degenerative joint disease of either knee.

The Veteran was afforded a VA examination in February 2008.  X-rays revealed normal appearance of the knees bilaterally.  

The Veteran was afforded a VA examination in September 2013.  There was no x-ray evidence of degenerative or traumatic arthritis, patellar subluxation or any other significant diagnostic test findings and/or results.  

The Veteran was afforded a VA examination in May 2016.  The examiner diagnosed retropatellar pain syndrome of the bilateral knees.  

Based on the above, the Board finds that the evidence of record is against a finding of a current diagnosis of a left shoulder disability and against a finding of a current diagnosis of bilateral knee degenerative joint disease.  

The Board acknowledges the Veteran's assertions that he has a current diagnosis of bilateral knee degenerative joint disease and a current diagnosis of a left shoulder disability.  While the Veteran is competent to report his symptoms, any opinion regarding his currently diagnosed disabilities requires medical expertise that the Veteran has not demonstrated.  See Jandreau, 492 F. 3d 1372, 1376.  The determination as to whether he has a current diagnosis of degenerative joint disease of the bilateral knees or a current diagnosis of a left shoulder disability is a complex medical question that requires medical expertise and medical imaging to resolve.  As such, the Board assigns no probative value to the Veteran's assertions regarding whether he has a current diagnosis of bilateral knee degenerative joint disease or a left shoulder disability.  

Instead, the Board places more evidence on the VA examinations, objective medical imaging studies and other medical treatment records which are absent of a diagnosis of bilateral knee degenerative joint disease or a left shoulder disability.  

The Board acknowledges the Veteran's assertion that he was told he had a left shoulder strain and arthritis of the left knee.  However, again, the Board places more probative value on the medical evidence of record which shows imaging of the bilateral knees has repeatedly been negative or normal.  The Board also places more probative value on the absence of a diagnosis of a left shoulder disability in the medical records.  

In regards to the Veteran's treatment for left shoulder and knee pain, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Board further notes that the Veteran was already granted service connection for retropatellar pain syndrome of the bilateral knees in a January 2006 rating decision.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Earlier Effective Dates

The Veteran contends that he is entitled to earlier effective dates for his radiculopathy of the bilateral lower extremities and left lower extremities.  

Generally, except as otherwise provided, the effective date of an award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  For service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service.  38 C.F.R. § 3.400 (b)(2).  The Board notes that VA has amended the regulations pertaining to filing claims on standard VA forms.  However, these amendments do not apply to the Veteran's case given the timing of the claim.

In this case, the Veteran separated from service on October 31, 2005.  The Veteran filed a claim for service connection for a cervical spine disability and lumbar spine disability on June 1, 2005.  In a January 2006 rating decision, the RO granted service connection for a cervical spine disability and a lumbar spine disability, effective November 1, 2005.  

The Board notes that Note 1 to the General Rating Formula for Diseases and Injuries of the Spine instructs that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  As the Veteran filed his claim within a year of separation, the earliest effective date allowed by law is the day following separation from active service, which is November 1, 2005.  Therefore, the Veteran's claims turn on the date entitlement arose.  

Turning to the evidence of record, the Veteran was afforded a VA examination in August 2005.  The Veteran reported that the radiculopathy to both of his lower extremities had quite been subsided since his laminectomy.  The examiner noted that no radiculopathy was elicited during range of motion exercises.  The Veteran also reported that the numbness and tingling on both shoulders had quite been resolved since his discectomy.  The examiner noted that no radiculopathy to either shoulder was elicited during range of motion exercises.  The examiner noted that the Veteran had symptomatic neck pain without radiculopathy to either shoulder.  

A January 9, 2006, private treatment record shows that the Veteran was diagnosed with cervical radiculopathy.  It was noted that there was decreased response to stimulation by vibration, decreased response to stimulation by vibration on both legs/feet.  There was weakness of the legs.  No shoulder weakness was observed.  No elbow weakness was observed.  No forearm weakness was observed.  The Veteran's balance was impaired and his gait and stance was abnormal.  Deep tendon reflexes were abnormal.  Biceps reflex was hyperactive (isolated).  Bicep reflexes of both arms were hyperactive.  Brachioradialis reflex was hyperactive.  Brachioradialis reflexes of both arms were hyperactive.  Thigh adductor reflex was hyperactive.  Ankle jerk reflex was hyperactive.  There was clonus of both ankles/knees.  Hoffman's sign was demonstrated in both hands.  

An April 2006 private treatment record shows that sensory exam abnormalities were noted diminished PP in both upper extremities.  Spasticity was noted in all four extremities right side worse than left.  Hypertonicity was noted, strength was reduced and there was diminished hand grasp.  Deep tendon reflexes were hyperactive overall.  Hoffman's sign was demonstrated in both hands.  The Veteran was diagnosed with tingling (paresthesia).  It was noted that the Veteran had chronic stable cervical myelopathic syndrome with permanent neurological handicap.

A June 2006 private treatment record shows that the Veteran was diagnosed with cervical radiculopathy.  

A March 2007 VA treatment record shows that the Veteran complained of numbness in his hands, which was getting worse, especially on the right side and also in the feet.  On neurological evaluation it was noted that the Veteran had weakness in all the extremities, more so on the right side.  He was hyper reflexive throughout and it was more prominent on the right side with ankle clonus on the right side.  He had extensive plantar response bilaterally.  Sensation in the ulnar distribution of the hand on the right side was diminished to pain and touch.  The Veteran's gait was spastic, unsteady.  It was noted that the Veteran had quadriparesis and weakness was more prominent on the right side.  It was noted that radicular distribution sensory changes were present on the right side.

The Veteran was afforded a VA examination on February 19, 2008.  On physical examination of the lower extremities there was no evidence of muscle atrophy.  There was decreased light touch and pinprick sensation in the right lower extremity compared to the left lower extremity.  Vibration and position sense were intact.  Straight leg raise test was positive on the right, negative in the left.  On rectal examination sphincter tone stool was guaiac negative.  There was a normal phallus.  There was no abnormality noted in the testicles and the epididymis.  There were normal reflexes.  The examiner diagnosed right lower extremity radiculopathy.  Examination of the upper extremities revealed no evidence of muscle atrophy.  There was decreased light touch and pinprick sensation in the right compared to the left with no specific nerve distribution.  Vibration and position sense were intact bilaterally.  Muscle strength was 5/5 and deep tendon reflexes were 2/4 bilaterally. The examiner diagnosed right upper extremity neuropathy.  

The Veteran was afforded a VA examination on September 20, 2013.  Muscle strength testing of hip flexion revealed active movement with gravity eliminated in the right hip and active movement against gravity in the left hip.  Knee extension, ankle plantar flexion, and ankle dorsiflexion revealed active movement with gravity eliminated bilaterally.  Great toe extension revealed palpable with visible joint muscle contraction, but no joint movement in the right great toe and active movement with gravity eliminated in the left great toe.  The Veteran did not have muscle atrophy.  Deep tendon reflexes were normal.  The Veteran had decreased sensation in the lower leg/ankle and foot/toes bilaterally.  The Veteran was unable to perform straight leg testing.  The Veteran had radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran had moderate constant pain and intermittent pain bilaterally.  The Veteran had severe paresthesia and/or dysthesia and numbness bilaterally.  The Veteran did not have any other signs or symptoms of radiculopathy.  The examiner noted that the severity of the sciatic nerve radiculopathy was severe bilaterally.  

Based on the above, the evidence shows objective findings of bilateral lumbar radiculopathy and cervical radiculopathy on January 9, 2006.  The Board acknowledges that the January 2006 private treatment record does not specify the upper extremity.  Nevertheless, the Board resolves doubt in the Veteran's favor and finds that he had objective radiculopathy in the left upper extremity evidenced by the January 9, 2006 diagnosis.  Therefore, service connection for bilateral lumbar radiculopathy and left upper extremity radiculopathy is appropriate beginning January 9, 2006, the date entitlement arose.  

Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7 (2017). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Neck and Low Back Disabilities

The Veteran's neck disability and back disability are currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a. Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011). Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id.  quoting 38 C.F.R. § 4.40.

Turning to the evidence of record, the Veteran was afforded a VA examination in August 2005.  In regards to his neck disability, the Veteran reported that he has excruciating pain in his neck.  The Veteran reported that he continues to take his medications and he states that he gets moderate response from all the medication that he takes.  On physical examination the examiner noted that the Veteran walks without any support of a cane or in a wheelchair.  The examiner noted that the Veteran cannot walk briskly secondary to his spine problem.  The examiner noted that the Veteran could, however, walk adequately without any difficulties and that his physical limitation was minimal.  The Veteran had forward flexion of 0 to 35 degrees with pain and stiffness starting at 25 degrees, ending at 35 degrees.  Extension was 25 degrees with pain and stiffness starting at 20 degrees, ending at 30 degrees.  Bilateral lateral flexion was 35 degrees with pain and stiffness starting at 25 degrees and ending at 35 degrees.  Bilateral lateral rotation was 70 degrees with pain and stiffness starting at 65 degrees and ending at 75 degrees.  The examiner noted that no radiculopathy to either shoulder was elicited during ROM exercises.  The examiner noted that during physical examination, the Veteran exhibited moderate manifestation of pain and stiffness of his neck.  The examiner stated that in his estimate, the Veteran would have a total functional loss equated to forward flexion limited to 25 degrees and would have moderate physical impairment during flare-ups.  The examiner stated that with repetitive use and motion of his cervical spine he will have moderate functional limitation that is limited by pain.  

In regards to his low back disability, the Veteran complained of back spasms and pain.  He reported that he is responding adequately to his medication.  On physical examination the examiner noted that the Veteran walks without any support of a cane or in a wheelchair.  The examiner noted that the Veteran cannot walk briskly secondary to his spine problem.  The examiner noted that the Veteran could, however, walk adequately without any difficulties and that his physical limitation was minimal.  He had flexion of 70 degrees with pain and stiffness starting at 65 degrees and ending at 75 degrees.  Extension was 25 degrees with pain and stiffness starting at 20 degrees and ending at 30 degrees.  Lateral motion was 25 degrees with pain and stiffness starting at 20 degrees and ending at 30 degrees.  Rotation was 30 degrees with pain and stiffness starting at 25 degrees and ending at 35 degrees.  No radiculopathy was elicited with straight leg raising and/or flexion or extension of the lumbar spine.  The examiner noted that during physical examination the Veteran exhibited mild to moderate pain and stiffness of his lumbar spine.  The examiner stated that it is his estimate the Veteran would have a total functional loss equated to flexion limited to 65 degrees and would have mild to moderate physical impairment during flare-ups.  The examiner stated that with repetitive use/motion of his lumbar spine, the Veteran would develop mild to moderate physical limitation that is limited mostly by pain.  

Private and VA treatment records show that the Veteran was treated for neck pain and back pain.  A June 2006 private treatment record shows that palpation of the lumbosacral spine revealed abnormalities.  The lumbosacral spine exhibited muscle spasms.  The lumbosacral spine motion was abnormal.  Lumbosacral spine pain was elicited by motion.  A straight-leg raising test was positive.   There was back pain only at 60 degrees.  The lumbosacral spine exhibited a normal appearance.  

The Veteran was afforded a VA examination in February 19, 2008.  In regards to his neck disability, he reported a constant ache, which was moderate in intensity, involving, the posterior lower neck region radiating to the right shoulder and down to the right elbow.  The Veteran also reported episodes of flares of sharp pain, very severe in intensity, involving the lower posterior neck region radiating to the right elbow.  He stated that this occurs about two to three times a week precipitated by increased activities.  He stated that there was no alleviating factor or event, but states that there is only mild relief with current medications.  He denied side effects from these medications.  He reported associated stiffness and weakness in the neck.  He denied use of a neck brace.  He stated that he uses a cane for support and for balance.  The Veteran reported that when his back locks he uses a walker.  The Veteran reported that with his current job as a training developer he writes lesson plans.  The Veteran reported that there was no limitation associated with neck condition.  The Veteran reported that in the past 12 months there was no hospitalization, ER visits, or periods of incapacitation secondary to his neck condition.  With regard to activities of daily living, the Veteran stated that he did not do many chores around the house secondary to his neck condition.  The Veteran reported that he limits lifting to less than 20 pounds.  The Veteran reported a mild effect with activities such as showering, dressing, toileting, or grooming.  

On physical examination, there was no evidence of muscle spasm.  There was no tenderness along the paraspinous muscle.  There was no obvious deformity in the curvature of the c-spine.  It was noted that evaluation of the range of motion was done using a goniometer.  Forward flexion was 0 to 40 degrees with pain between 35 degrees to 40 degrees.  With three repetitive forward flexions, there was limitation of forward flexion at 35 degrees.  Backward extension was 0 to 30 degrees with pain between 25 degrees to 30 degrees.  With three repetitive backward extensions, there was limitation of backward extension at 25 degrees.  Right lateral flexion was 0 to 15 degrees and left lateral flexion is 0 to 15 degrees.  There was mild pain elicited and no limitation following three repetitive movements.  Right lateral rotation was 0 to 40 degrees and left lateral rotation was 0 to 45 degrees.  Mild pain was elicited and no further limitation following three repetitive movements.  The examiner stated that during acute flares, it was his estimate that there was probably limitation of forward flexion at 35 degrees and backward extension at 30 degrees secondary to pain.  The examiner stated that however, it should be noted that this is an estimate since the Veteran did not have acute flares during the examination.  The examiner also stated that it was his estimate that there was mild to moderate functional impairment secondary to this Veteran's neck condition during acute flares. 

In regards to his low back disability, the Veteran reported a constant excruciating pain in the left lumbar region, moderately severe in intensity, non-radiating.  The Veteran reported episodes of flares of severe sharp pain involving the lower lumbar region down to the posterior aspect of both legs down to the feet occurring about three to four times a month.  He reported that the flares would last for about four to five hours.  He denied any precipitating event or activity but claimed that this occurs mostly when trying to get out of bed or when getting up from the chair.  He reported that this was alleviated by taking some pain medication.  He reported that this affords only mild relief.  The Veteran reported associated stiffness and weakness in the lower back.  He denied use of a back brace.  He reported that he used a cane to help support the lower back.  He reported that the walker is used when his back locks.  It was noted that during the appointment he used the cane.  There were no constitutional symptoms.  He reported that when attending work meetings he can sit particularly when working on the computer.  He reported that he can also get up and walk around.  It was noted that in the prior 12 months there were no reported hospitalizations, but the Veteran reported that he was seen in the emergency room for lower back problems following a motor vehicle accident in September 2007.  The Veteran reported that he has limitations particularly with prolonged standing or sitting as well as walking.  He reported that he does not do chores at home.  It was noted that the condition caused mild effects with activities such as showering, dressing, toileting or grooming.  

On physical examination, there was no evidence of muscle spasm.  There was no tenderness along the paraspinous muscle.  There was no obvious deformity in the curvature of the L-spine. It was noted that evaluation of the range of motion was done using a goniometer.  Forward flexion was 0 to 60 degrees with pain between 40 degrees to 60 degrees.  With three repetitive forward flexions, there was limitation of forward flexion to 40 degrees.  Backward extension was 0 to 15 degrees with pain between 10 degrees to 15 degrees.  With three repetitive backward extensions there was limitation of backward extension to 10 degrees.  Left and right lateral flexions were 0 to 20 degrees.  Left and right lateral rotations were 0 to 20 degrees.  Mild pain was elicited with no further limitation following three repetitive movements.  The examiner stated that during acute flares it was his estimate that there was probably limitation of forward flexion at 40 degrees and backward extension at 10 degrees secondary to pain.  The examiner stated that however, it should be noted that this is an estimate since the Veteran did not have acute flares during the examination.  The examiner stated that it was also his estimate that there was moderate functional impairment secondary to the Veteran's lower back condition during acute flares.  On rectal examination sphincter tone Stool was guaiac negative.  There was a normal phallus.  There was no abnormality noted in the testicles and the epididymis.  There were normal reflexes.

The Veteran was afforded a VA examination on September 20, 2013.  In regards to his neck disability, the Veteran reported having intermittent neck pain for 10 years, since his service days.  The Veteran reported that he had cervical spine surgery in 2003; however, his pain has only worsened over the course of years.  He reported that he gets numbness in his hands as well.  He reported that he uses narcotics but still pain is a source of constant distress for him.  The Veteran reported that flare-ups impact the function of the cervical spine.  The examiner noted that the Veteran was not having a flare up when interviewed and examined.  The examiner stated that therefore, a flare up of the claimed condition was not observed.  The examiner explained that the opinion requested of the examiner was not feasible to answer without resorting to mere speculation as the examiner was not present during times of flare up.  

On range of motion testing, forward flexion was to 20 degrees with pain at 5 degrees.  Extension was to 15 degrees with pain at 5 degrees.  Right lateral flexion was to 20 degrees with pain at 5 degrees.  Left lateral flexion was to 15 degrees with pain at 5 degrees.  Right lateral rotation was to 35 degrees with pain at 20 degrees.  Left lateral rotation was to 35 degrees with pain at 25 degrees.  The examiner noted that the Veteran was not able to perform repetitive use testing with three repetitions because movements aggravate the pain.  The examiner noted that the Veteran had functional loss and/or functional impairment due to less movement than normal; weakened movement; incoordination, impaired ability to execute skilled movements smoothly and pain on movement.  The Veteran had localized tenderness or pain to palpation for joints/soft tissue of the cervical spine.  The Veteran did not have guarding or muscle spasm of the cervical spine.  The Veteran did not have any other neurologic abnormalities such as bowel or bladder problems due to cervical myelopathy.  The Veteran did not have IVDS of the cervical spine.  The Veteran constantly used a cane for locomotion and occasionally used a wheelchair, brace and walker due to back, neck, and shoulder and knee pain.  It was noted that the Veteran had scars but none were painful and/or unstable, or is the total area of all related scars greater than 39 square cm (6 square inches).  The examiner noted that the Veteran had difficulty driving and working on the computers as it aggravates the pain.  

In regards to his low back disability, the Veteran reported that currently he has difficulty ambulating due to back pain.  The Veteran reported that he has tingling and numbness along with sharp pains traveling down both legs and feet.  The Veteran reported that he has history of leakage of urine and feces too.  The Veteran reported flare-ups that impact the function of the thoracolumbar spine.  The examiner noted that the Veteran was not having a flare up when interviewed and examined.  The examiner stated that therefore, a flare up of the claimed condition was not observed.  The examiner stated that the opinion requested of the examiner was not feasible to answer without resorting to mere speculation as the examiner was not present during times of flare up.  

On range of motion testing, forward flexion was to 40 degrees with pain at 20 degrees.  Extension was to degrees with pain at 0 degrees.  Right lateral flexion was to 20 degrees with pain at 5 degrees.  Left lateral flexion was to 15 degrees with pain at 5 degrees.  Right lateral rotation was to 15 degrees with pain at 5 degrees.  Left lateral rotation was to 15 degrees with pain to 10 degrees.  The Veteran was not able to perform repetitive use testing with three repetitions.  The examiner noted that movements aggravate the pain and the Veteran preferred not to perform repeat movements.  The Veteran had functional loss and/or functional impairment due to less movement than normal; weakened movement; incoordination, impaired ability to execute skilled movements smoothly; pain on movement; disturbance of locomotion and interference with sitting, standing and/or weight-bearing.  The Veteran had tenderness to both lower paraspinal regions.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  The Veteran did not have any other neurologic abnormalities or findings such as bowel or bladder problems/pathologic reflexes.  The Veteran had IVDS of the thoracolumbar spine.  The total duration of all incapacitating episodes over the past 12 months was less than one week.  The Veteran constantly used a cane for locomotion, regularly used braces and occasionally used a wheelchair and walker due to back, neck, shoulder and knee pain.  It was noted that the Veteran had scars but none were painful and/or unstable, or is the total area of all related scars greater than 39 square cm (6 square inches).  

The Veteran was afforded another VA examination in May 2016.  In regards to the neck disability, the examiner noted that flare-ups of the neck could be described as chronic pain, numbness and tingling down the arms.  It was noted that the Veteran reported the overall functional impairment was pain.  On range of motion testing forward flexion and extension were 0 to 10 degrees.  Right and left lateral flexions were 0 to 15 degrees.  Right lateral rotation was 0 to 25 degrees and left lateral rotation was 0 to 10 degrees.  The examiner noted that range of motion contributed to functional loss as the Veteran had pain, fatigue, weakness and lack of endurance.  Pain was noted on exam on rest/non-movement.  There was no pain on weight bearing.  There was objective evidence of localized tenderness associated with the soft tissues of the cervical spine.  The Veteran was not able to perform repetitive use testing due to pain, fatigue weakness and lack of endurance.  

The examiner noted that the Veteran was not being examined immediately after repetitive use over time.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner concluded that pain, fatigue, weakness and lack of endurance significantly limited functional ability with repeated use over a period of time.  The examiner concluded that he was unable to describe in terms of range of motion loss because this would depend on the type of activity performed and severity of pain experienced by the Veteran.  The examiner noted that the examiner was not being conducted during a flare-up.  The examiner explained that the examination was medically consistent with the Veteran's statements describing functional loss during a flare-up.  The examiner concluded that pain, fatigue, weakness and lack of endurance significantly limited functional ability with flare ups.  The examiner concluded that he was unable to describe in terms of range of motion loss because this would depend on the type of activity performed and severity of pain experienced by the Veteran.  The Veteran did not have localized tenderness, guarding or muscle spasm of the cervical spine.  The examiner noted that less movement than normal and weakened movement were additional contributing factors of disability.  There was no ankylosis of the spine.  The Veteran did not have any other neurologic abnormalities or findings related to the neck condition such as bowel or bladder problems due to cervical myelopathy.  The Veteran did not have IVDS of the cervical spine.  It was noted that the Veteran constantly used a brace for his knees and back.  The Veteran had scars but none were painful or unstable, have a total area equal to or greater than 39 square cm; or located on the head face or neck.  The examiner noted that the Veteran's neck condition impacted his ability to work in that the functional impact was limited range of motion.  

In regards to the Veteran's back disability, the Veteran reported flare-ups described as pain tremors and spasms.  The Veteran reported his overall functional impairment including pain, difficulty sleeping and limited job performance.  On range of motion forward flexion was 0 to 10 degrees.  Extension, right lateral flexion, left lateral flexion, right lateral rotation and left lateral rotation were 0 to 4 degrees.  It was noted that the range of motion itself contributed to a functional loss due to pain, fatigue, weakness and lack of endurance.  Pain was noted on exam on rest/non-movement.  There was evidence of pain with weight bearing.  There was objective evidence of tenderness.  The Veteran was unable to perform repetitive testing due to pain, fatigue, weakness and lack of endurance.  

The examiner noted that the Veteran was not being examined immediately after repetitive use over time.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner noted that pain, fatigue, weakness, lack of endurance and incoordination all cause functional loss during repeated use over time.  The examiner stated that he was unable to describe in terms of range of motion because this would depend on the type of activity performed and severity of the pain experienced by the Veteran.  The examiner noted that the examination was not being conducted during a flare-up.  The examiner stated that the examination was medically consistent with the Veteran's statements describing functional loss during a flare-up.  The examiner noted that pain, fatigue, weakness, lack of endurance and incoordination caused functional loss during flare-ups.  The examiner explained that he was not able to describe in range of motion loss because this would depend on the type of activity performed and severity of pain experienced by the Veteran.  The Veteran had localized tenderness, guarding and muscle spasms that resulted in abnormal gait or abnormal spinal contour.  The examiner noted that less movement than normal, weakened movement, instability of station, disturbance of locomotion and interference with standing were additional factors contributing to disability.  There was no ankylosis of the spine.  The Veteran did not have any other neurologic abnormalities or finding related to the back condition such as bowel or bladder problems or pathologic reflexes.  The Veteran did not have IVDS of the thoracolumbar spine.  It was noted that the Veteran constantly uses a brace for his knees and back.  The Veteran had scars but none were painful or unstable, have a total area equal to or greater than 39 square cm; or located on the head face or neck.  The examiner noted that the Veteran's neck condition impacted his ability to work in that the functional impact was limited walking and standing.  

Based on the above, the Board finds that for the entire appeal period, the Veteran's service-connected neck disability more nearly approximated forward flexion to 15 degrees or less.  The Board also finds that for the entire appeal period, the Veteran's service-connected low back disability more nearly approximated forward flexion to 30 degrees or less.  The Board notes that prior to the September 20, 2013, finding of forward flexion with pain at 5 degrees, the Veteran's forward flexion of the cervical spine was at worst 25 degrees with pain.  The Board notes that prior to the September 20, 2013, finding of forward flexion to 20 degrees with pain, the Veteran's forward flexion was at worst 40 degrees with pain.  However, as the August 2005 VA examination report did not address repetitive testing in terms of degrees, the Board will resolve all reasonable doubt in favor of the Veteran to find that, for the entire initial rating period on appeal, the Veteran's neck disability more closely approximate the 30 percent criteria and the Veteran's low back disability more closely approximated the 40 percent criteria.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243; DeLuca.  The Board is persuaded that during the Veteran's flare-ups the severity of his disability meets or more nearly approximates the criteria associated with these ratings.  

In so finding, the Board finds that higher ratings are not warranted.  The evidence of record is against a finding that the Veteran has had ankylosis at any time during the appeal period.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position).  In this case, the May 2016 VA examiner specifically found that the Veteran does not have ankylosis of the spine.  Additionally, as the Veteran is now receiving the maximum disability rating for limitation of motion for both his neck and low back disabilities for the entire appeal period, 38 C.F.R. §§ 4.40 and 4.45 are not applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The Veteran is in receipt of the maximum evaluation available for limitation of motion of the cervical spine and thoracolumbar spine under the rating schedule.  Also, a 30 percent rating is assigned for favorable ankylosis of the cervical spine and a 40 percent rating is assigned for favorable ankylosis of the thoracolumbar spine.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Thus, the 30 percent rating and 40 percent rating contemplate episodes in which the Veteran believes his disability is so severe that he cannot move his neck or low back, respectively.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  The Board does not find that the medical evidence and the Veteran's description of the functional impairment he experiences, including during flare-ups, demonstrates the level of disability associated with unfavorable ankylosis of the cervical spine and thoracolumbar spine, which is the criteria associated with the next higher ratings.  As such, the Board finds the Veteran's symptoms and functional limitations do not more closely approximate a rating in excess of 30 for his neck disability or in excess of 40 percent for his low back disability at any time during the appeal period.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

The Board has also considered whether a higher evaluation may be warranted due to incapacitating episodes associated with intervertebral disc syndrome.  However, the lay and medical evidence of record is against a finding that the Veteran has had incapacitating episodes of the neck or low back of at least four weeks during the past 12 months necessitating bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 6.

The Board has also considered whether the Veteran is entitled to separate ratings for associated objective neurological abnormalities.  However, the Veteran has already been granted service connection for radiculopathy of the bilateral upper extremities associated with his neck disability.  Additionally, no other abnormalities have been found.  The Board notes that at the September 2013 VA low back examination, the Veteran reported a history of urine and feces leakage.  However, the medical evidence of record has not associated those symptoms with his service-connected low back disability.  Instead the September 2013 and May 2016 VA examinations specifically found that the Veteran did not have bladder or bowel problems in relation to his service-connected neck and low back disabilities.  The Board thus places more probative value on the medical opinions of record as the Veteran is not competent to provide an opinion on the nature and etiology of his reported symptoms.  Therefore, further consideration of separate ratings is not warranted.

The Board recognizes that the Veteran sincerely believes that he is entitled to higher ratings.  However, the Veteran's lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to his neck disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with regards to these claims.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  The Board acknowledges the November 2017 representative statement.  However, the Board finds that a claim for TDIU has not been reasonably raised by the record.  Instead, the evidence of record shows that the Veteran is currently employed as a training developer for air defense weapons.  See January 2015 VA treatment record.  Moreover, since the issuance of Rice, VA regulations have been amended (effective March 24, 2015) to describe the specific and limited manner and methods by which a claim or claims can be initiated and filed.  See 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.160 (2017).  No such claim has been filed.   

Radiculopathy

Disability from neurological disorders is rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  Id.  

"Incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, paragraph immediately preceding DC 8510.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The maximum rating for neuritis characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, and constant pain which is at times excruciating is equal to that for severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating for neuritis not characterized by such organic changes is equal to that for moderately severe incomplete paralysis when the involved nerve is the sciatic nerve and moderate incomplete paralysis for all other nerves.  Id.  Neuralgia, characterized by dull and intermittent pain, is rated as injury of the involved nerve just like neuritis.  38 C.F.R. § 4.124.  The maximum rating is equal to that for moderate incomplete paralysis.  Id.  

The terms "mild," "moderate" and "severe" are not defined in the rating schedule.  Mild is generally defined as "not being or involving what is extreme" or "not severe: temperate."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2012).  Moderate is generally defined as "tending toward the mean or average amount or dimension."  Id. at 798.  Severe is generally defined as "of a great degree: serious." Id. at 1140.

Bilateral Lower Extremities

The Veteran's radiculopathy of the bilateral lower extremities is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8620 for neuritis relating to impairment of the sciatic nerve.  Under DC 8620, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with evidence of marked muscular atrophy.  Complete paralysis will be evaluated as 80 percent disabling for foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost. 

The Board incorporates by reference the neurological findings (including hyperactive reflexes, clonus of the ankles/knees, spasticity, and quadriparesis) noted in 2006 and 2007 discussed above.

Turning to the additional evidence of record, the Veteran was afforded a VA examination in February 19, 2008.  On examination of the lower extremities there was no evidence of muscle atrophy.  There was decreased light touch and pinprick sensation in the right lower extremity compared to the left lower extremity.  Vibration and position sense were intact.  Straight leg raise test was positive on the right, negative in the left.  There were normal reflexes. The examiner diagnosed right lower extremity radiculopathy.  

VA treatment records show that the Veteran was noted as having a history of right foot drop and dragging of the right foot as early as March 2011.  

The Veteran was afforded a VA examination on September 20, 2013.  Muscle strength testing of hip flexion revealed active movement with gravity eliminated in the right hip and active movement against gravity in the left hip.  Knee extension, ankle plantar flexion, and ankle dorsiflexion revealed active movement with gravity eliminated bilaterally.  Great toe extension revealed palpable with visible joint muscle contraction, but no joint movement in the right great toe and active movement with gravity eliminated in the left great toe.  The Veteran did not have muscle atrophy.  Deep tendon reflexes were normal.  The Veteran had decreased sensation in the lower leg/ankle and foot/toes bilaterally.  The Veteran was unable to perform straight leg testing.  The Veteran had radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran had moderate constant pain and intermittent pain bilaterally.  The Veteran had severe paresthesia and/or dysthesia and numbness bilaterally.  The Veteran did not have any other signs or symptoms of radiculopathy.  The examiner noted that the severity of the sciatic nerve radiculopathy was severe bilaterally.  

A March 2016 VA treatment record shows that the Veteran reported a history of right foot drop and also reported left foot drop.  

The Veteran was afforded another VA examination on May 9, 2016.  The examiner noted that the Veteran had severe paresthesia and/or dysthesia and numbness bilaterally.  Muscle strength testing was active movement against gravity with knee extension, ankle plantar flexion and ankle dorsiflexion bilaterally.  The Veteran did not have muscle atrophy.  Reflex examination was normal bilaterally.  Sensory examination was decreased in the thigh/knee, lower leg/ankle and foot/toes bilaterally.  The Veteran did not have trophic changes.  The Veteran's gait was abnormal due to pain.  The examiner noted that the severity of the sciatic nerve was moderately severe incomplete paralysis bilaterally.  The examiner noted that the impact of the peripheral neuropathy on the Veteran's ability to work was limitation in walking.  The examiner noted that the Veteran has right foot drop.  

Based on the above, the Board finds that a 40 percent rating is warranted for the right and left lower extremities for the entire appeal period.  

In regards to the right lower extremity, the Board acknowledges that the symptoms were first noted as severe by the September 2013 VA examiner.  However, as the Veteran was noted as having right foot drop and dragging of the right foot prior to September 20, 2013, the Board resolved all doubt in favor of the Veteran and finds that the Veteran's symptoms more closely approximate the moderately severe criteria for the entire appeal period.  In regards to the Veteran's left lower extremity, the Board notes that the September 2013 VA examiner concluded that the Veteran's symptoms were severe.  As such, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's symptoms more closely approximate the moderately severe criteria for the entire appeal period.  

In so finding, the Board finds that a rating in excess of 40 percent is not warranted for either extremity at any time during the appeal period.  The Board acknowledges that the Veteran has been noted as having both right and left foot drop.  However, the medical evidence of record fails to show that the Veteran has muscle atrophy.  Instead, the VA examinations specifically found that the Veteran does not have muscle atrophy much less marked atrophy.  As such the Board does not conclude that the Veteran's symptoms result in severe incomplete paralysis.  Additionally, the evidence also does not show that the highest evaluation of 80 percent is warranted.  Even with considering the reported foot drop, none of the Veteran's treatment records or the VA examinations have shown either foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Furthermore, the May 2016 VA examiner specifically found that the Veteran has incomplete paralysis.  Therefore, an 80 percent rating is not warranted.  The Board again recognizes that the Veteran sincerely believes that he is entitled to higher ratings.  However, again greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with regards to these claims.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  The Board acknowledges the November 2017 representative statement.  However, the Board finds that a claim for TDIU has not been reasonably raised by the record.  Instead, the evidence of record shows that the Veteran is currently employed as a training developer for air defense weapons.  See January 2015 VA treatment record.  Moreover, since the issuance of Rice, VA regulations have been amended (effective March 24, 2015) to describe the specific and limited manner and methods by which a claim or claims can be initiated and filed.  See 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.160 (2017).  No such claim has been filed.   

Left Upper Extremity

Prior to May 9, 2016, the Veteran's radiculopathy of the left upper extremity was rated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8599-8714 for neuralgia related to impairment of the radial nerve.  The record documents that the Veteran is right handed, so the applicable rating would be for the minor extremity.  Under Diagnostic Code 8514, mild incomplete paralysis is rated as 20 percent disabling.  Moderate incomplete paralysis is rated as 20 percent disabling.  A 40 percent rating is warranted for severe incomplete paralysis.  A 60 percent rating is warranted for complete paralysis; drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  38 C.F.R. § 4.124a, Diagnostic Code 8714.  

Since May 9, 2016, the Veteran's radiculopathy of the left upper extremity has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8611 for neuritis related to the impairment of the middle radicular group.  A 20 percent rating is warranted for mild incomplete paralysis, a 30 percent rating is warranted for moderate incomplete paralysis, and a 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with evidence of marked muscular atrophy.  Complete paralysis is rated as 60 percent disabling for adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected.  

Turning to the evidence of record, a January 2006 private treatment record shows that the Veteran was diagnosed with cervical radiculopathy.  No shoulder weakness was observed.  No elbow weakness was observed.  No forearm weakness was observed.  Deep tendon reflexes were abnormal.  Biceps reflex was hyperactive (isolated).  Bicep reflexes of both arms were hyperactive.  Brachioradialis reflex was hyperactive.  Brachioradialis reflexes of both arms were hyperactive.  Thigh adductor reflex was hyperactive.  Hoffman's sign was demonstrated in both hands.

An April 2006 private treatment record shows that sensory exam abnormalities were noted diminished PP in both upper extremities.  Spasticity was noted in all the right side worse than left.  Hypertonicity was noted, strength was reduced and there was diminished hand grasp.  Deep tendon reflexes were hyperactive overall.  Hoffman's sign was demonstrated in both hands.  The Veteran was diagnosed with tingling (paresthesia).  

The Veteran was afforded a VA examination in February 2008.  On examination of the upper extremities there was no evidence of muscle atrophy.  There was decreased light touch and pinprick sensation in the right lower extremity compared to the left with no specific nerve distribution.  Vibration and position sense were intact bilaterally.  The examiner diagnosed radiculopathy of the right upper extremity.  

A March 2007 VA treatment record shows that the Veteran complained of numbness in his hands, which was getting worse, especially on the right side and also in the feet.  On neurological evaluation it was noted that the Veteran had weakness more so on the right side.  Sensation in the ulnar distribution of the hand on the right side was diminished to pain and touch.  The Veteran's gait was spastic, unsteady.  It was noted that radicular distribution sensory changes were present on the right side.

The Veteran was afforded a VA examination on September 20, 2013.  On physical examination muscle strength testing was normal and the Veteran did not have muscle atrophy.  Deep tendon reflexes were normal.  The Veteran had decreased sensation to light touch in the shoulder area and hand and fingers.  His inner/outer forearms were normal.  The examiner concluded that the Veteran had moderate constant pain, moderate paresthesia and/or dysthesia and moderate numbness.  The Veteran did not have intermittent pain.  The Veteran did not have any other signs or symptoms of radiculopathy.  The examiner noted that the severity of the side affected was moderate.  

The Veteran was afforded another VA examination on May 9, 2016.  The Veteran had moderate paresthesia and moderate numbness.  The Veteran did not have constant pain or intermittent pain.  Muscle strength was normal with elbow flexion and elbow extension.  Muscle strength was active movement against some resistance with wrist flexion, wrist extension, grip and pinch.  The Veteran did not have muscle atrophy.  Deep tendon reflexes were normal.  Sensation for light touch was decreased in the inner/outer forearm and hand/fingers.  The shoulder area was normal.  There were no trophic changes.  The examiner noted that the middle radicular group and lower radicular group had moderate incomplete paralysis.  The impact of the condition on the Veteran's ability to work was limited writing.  

Based on the above, the Board finds that a rating in excess of 20 percent under Diagnostic Code 8714 prior to May 9, 2016, and in excess of 30 percent under Diagnostic Code 8611 thereafter is not warranted.  In this regards, the Board notes that prior to May 9, 2016, the Veteran had symptoms of numbness, tingling, spasticity, hypertonicity and reduced strength.  However, the Veteran did not have muscle atrophy or impaired position sense.  The Board also notes that since May 9, 2016, the Veteran's muscle strength has been noted as normal to active movement against some resistance.  Additionally, it was noted that the Veteran does not have muscle atrophy or intermittent pain.  The Veteran's deep tendon reflexes were also noted as normal and the Veteran does not have any trophic changes.  Furthermore, the September 2013 and May 2016 VA examiner concluded that the Veteran's symptoms were moderate incomplete paralysis.  As such, the Board finds that the Veteran's symptoms have not more closely approximated severe incomplete paralysis or complete paralysis at any time during the appeal period as contemplated in the next higher rating under diagnostic codes 8714 and 8611.  Therefore, higher ratings are not warranted.  The Board, however, notes that the 2016 VA examiner identified the specific nerve group involved.  Therefore, the Board finds that prior to May 9, 2016, the Veteran's disability should be reassigned to the more favorable Diagnostic Code 8611 thereby entitling him to a 30 percent rating.  

The Board again recognizes that the Veteran sincerely believes that he is entitled to higher ratings.  However, again greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with regards to this claim.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  The Board acknowledges the November 2017 representative statement.  However, the Board finds that a claim for TDIU has not been reasonably raised by the record.  Instead, the evidence of record shows that the Veteran is currently employed as a training developer for air defense weapons.  See January 2015 VA treatment record.  Moreover, since the issuance of Rice, VA regulations have been amended (effective March 24, 2015) to describe the specific and limited manner and methods by which a claim or claims can be initiated and filed.  See 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.160 (2017).  No such claim has been filed.   


ORDER

Entitlement to service connection for homocysteinemia is granted.  

Entitlement to service connection for degenerative joint disease of the right knee is denied.  

Entitlement to service connection for degenerative joint disease of the left knee is denied. 

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to an effective date of January 9, 2006, for the grant of service connection for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an effective date of January 9, 2006, for the grant of service connection for radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an effective date of January 9, 2006, for the grant of service connection for radiculopathy of the left upper extremity is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to a 30 percent rating for the entire appeal period, for a neck disability is granted subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a 40 percent rating for the entire appeal period, for a low back disability is granted subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a 40 percent rating for the entire appeal period, for radiculopathy of the right lower extremity is granted subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a 40 percent rating for the entire appeal period, for radiculopathy of the left lower extremity is granted subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a 30 percent rating under Diagnostic Code 8611 for the entire appeal period for left upper extremity radiculopathy is granted subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

Right Shoulder, Right Hip, Bilateral Knees, Bilateral Plantar Fasciitis  

The Board notes that the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board acknowledges that the rating criteria for feet do not contemplate range of motion.  However, consideration of pain on weight-bearing is necessary in rating all foot disabilities.  As such, a remand is necessary to afford the Veteran new VA examinations for these disabilities.  


Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated February 2017 to the present.

2. Schedule the Veteran for a new VA examination to determine the current severity of his right shoulder, right hip, bilateral knees and bilateral plantar fasciitis.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination. The examiner should review the claims folder and this fact should be noted in the accompanying medical report. All indicated studies, including x-rays should be performed.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint or state why such testing is not warranted or not feasible in light of Correia v. McDonald, 28 Vet. App 158 (2016).  The degree at which pain begins must also be documented.

In regards to the Veteran's feet, the examiner should specifically address whether the Veteran has pain on weight bearing.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


